DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/19/2020, 08/04/2021, and 08/10/2022. Initialed copies are attached to this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al., (Jung hereafter) (US 2021/0263345 A1).
With respect to Claim 1, Jung discloses a method of manufacturing a display device, the method comprising: forming a first low refractive layer (220 and 250, Figure 1) on a substrate; (210, Figure 1); forming wavelength conversion patterns (230, Figure 1), which comprise a first wavelength conversion pattern (WC1, Figure 1) converting light having a first wavelength band (420 nm to 480 nm, ¶[0073]) into light having a second wavelength band (600 nm to 670 nm, ¶[0073]) and a second wavelength conversion pattern (WC2, Figure 1) converting the light having the first wavelength band (420 nm to 480 nm, ¶[0073]) into light having a third wavelength band (500 nm to 570 nm, ¶[0073]), on the first low refractive layer (220 and 250, Figure 1); forming light transmission patterns (240, Figure 1) which comprise a first light transmission pattern (241, Figure 1) transmitting the light having the first wavelength band (420 nm to 480 nm, ¶[0073]) and a second light transmission pattern (SPE2, Figure 1) disposed between the first wavelength conversion pattern (WC1, Figure 1) and the second wavelength conversion pattern (WC2, Figure 1); and forming a second low refractive layer (250, Figure 1) on the wavelength conversion patterns (230, Figure 1) and the light transmission patterns (240, Figure 1), wherein refractive indices of the first low refractive layer (220 and 250, Figure 1) and the second low refractive layer (250, Figure 1) are lower (SiOx, SiCOx, ¶[0135]) than those of the wavelength conversion patterns (230, Figure 1).
With respect to Claim 6, Jung further discloses wherein at least one of the first low refractive layer (220 and 250, Figure 1) and the second low refractive layer (250, Figure 1) has a refractive index of 1.1 to 1.4 (SiOx has a refractive index of 1.4).
With respect to Claim 7, Jung further discloses wherein at least one of the first low refractive layer (220 and 250, Figure 1) and the second low refractive layer (250, Figure 1) comprises one of zinc oxide (zinc oxide, ¶[0086]), titanium dioxide, hollow silica, nanosilicate, and porogen.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, though Jung (US 2021/0263345 A1) discloses “the method of claim 1,” Jung fails to teach or suggest the aforementioned combination further comprising “forming a first filter which is disposed between the first low refractive layer and the wavelength conversion patterns.”
With respect to claim 3, this claim depends on claim 2 and is allowable at least for the reasons stated supra.
With respect to Claim 4, though Jung (US 2021/0263345 A1) discloses “the method of claim 1,” Jung fails to teach or suggest the aforementioned combination further comprising “further comprising forming a second filter which is disposed between the wavelength conversion patterns and the light transmission patterns.”
With respect to claim 5, this claim depends on claim 4 and is allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

29 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872